DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 26 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Computer programs claimed as computer listings per se, i.e., the descriptions or expressions of the programs, are not physical “things.”  They are neither computer components nor statutory processes, as they are not “acts” being performed.  Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer which permit the computer program’s functionality to be realized.  See Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 and 18-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kunzler et al. US 2009/0135133.

In regarding to claim 1, Kunzler teaches an information processing device comprising: a displacement information acquisition unit (see fig. 2 device under control 260) configured to acquire displacement information corresponding to 3-dimensional displacement of a predetermined portion of a predetermined object that a user mounts in accordance with a body motion of the user on a basis of positional information of the predetermined portion (see control system 200 may include a pelvis angle sensor 242 to estimate the angle of the operator's 210 pelvis in a frontal plane (as indicated by arrow 243). The pelvis angle sensor 242 may measure the angle between the left and right seats 222L/R ; and an output control unit configured to perform control such that an output unit performs a predetermined output on a basis of the acquired displacement information (see The torso angle sensor 242 may use one or more potentiometers, accelerometers, gyros, linear differential transformers, optical sensors, acoustic sensors, or other sensors to estimate the angles of the operator's torso on one, two or three axis..—paragraphs 0026-0028).  

In regarding to claim 2, Kunzler teaches an information processing device according to claim 1, wherein the predetermined object is an object on which the user is able to sit (see a seat 220 with a 3-D motion interface..—paragraph 0021 and fig. 2), and the body motion of the user includes an inclination motion of an upper half of the body of the user (see a ball 234 may be free to rotate within the bushing/retainer 232. A shaft 236 may be attached to the upper back support 228. The shaft 236 may be free to move linearly through a bushing within the ball 234. The shaft 236 may move through the ball 234 when, for example, the operator 210 leans forward and backward. The telescoping ball and socket joint 230 may include soft or hard stops (not shown) to limit the rotation of the ball 234 and to limit the linear motion of the shaft 236. The telescoping ball and socket joint 230 may also include .  

In regarding to claim 3, Kunzler teaches an information processing device according to claim 2, wherein the predetermined object has a seatback, and the displacement information acquisition unit acquires the displacement information corresponding to a change in a position of the seatback in at least one of front and rear directions, right and left directions, or upward and downward directions (see the upper back support 228 may be movably coupled to the lower back support 226 by a telescoping ball-and-socket joint 230. The telescoping ball-and-socket joint may include a bushing/retainer 232 attached to the lower back support 226. A ball 234 may be free to rotate within the bushing/retainer 232. A shaft 236 may be attached to the upper back support 228. The shaft 236 may be free to move linearly through a bushing within the ball 234. The shaft 236 may move through the ball 234 when, for example, the operator 210 leans forward and backward..--paragraphs 0024, 0026-0028).  

In regarding to claim 4, Kunzler teaches an information processing device according to claim 3, wherein the displacement information acquisition unit acquires the displacement information corresponding to a tilting angle of the seatback in the front and rear directions (see suspension systems 224L/R may allow independent vertical motion of the left and right seats 222L/R, such that the .

In regarding to claim 5, Kunzler teaches an information processing device according to claim 4, wherein the displacement information acquisition unit acquires a first tilting angle and a second tilting angle greater than the first tilting angle as the displacement information (see paragraphs 0021,0026-0028), the output unit performs the predetermined output including a first output and a second output different from the first output, and the output control unit performs control such that the output unit performs the first output in a case where the seatback has the first tilting angle, and performs control such that the output unit performs the second output in a case where the seatback has the second tilting angle (see the pelvis angle sensor may measure the vertical positions of the left and right seats 222L/R using a linear differential transformer, a linear optical encoder, or other position sensors and estimate the angle of the operator's pelvis from the difference in the vertical positions of the left and right seats 222L/R. The pelvis angle sensor 242 may use one or more accelerometers, gyros, linear differential transformers, optical sensors, acoustic sensors, or other sensors to estimate the operator' pelvis angle 243..—paragraphs 0026-0028).



 information processing device according to claim 4, wherein the displacement information acquisition unit acquires displacement information corresponding to a tilting angle per predetermined time of the seatback (see paragraphs 0021, 0026-0028).  

In regarding to claim 7, Kunzler teaches an information processing device according to claim 3, wherein the displacement information acquisition unit acquires displacement information corresponding to a tilting angle acceleration of the seatback, the output unit performs the predetermined output including a third output, and the output control unit performs control such that the output unit performs the third output in a case where the tilting angle acceleration is equal to or greater than a predetermined threshold (see paragraphs 0021, 0026-0028).  

In regarding to claim 8, Kunzler teaches an information processing device according to claim 2, wherein the displacement information acquisition unit acquires the displacement information corresponding to a change in a position in at least one of front and rear directions, right and left directions, or upward and downward directions of a seat of the predetermined object (see a ball 234 may be free to rotate within the bushing/retainer 232. A shaft 236 may be attached to the upper back support 228. The shaft 236 may be free to move linearly through a bushing within the ball 234. The shaft 236 may move through the ball 234 when, for example, the operator 210 leans forward and backward. The telescoping ball and socket joint 230 may include soft or hard stops (not shown) to limit the rotation .

In regarding to claim 9, Kunzler teaches an information processing device according to claim 2, wherein the displacement information acquisition unit acquires the displacement information corresponding to a change in a position in at least one of front and rear directions, right and left directions, or upward and downward directions of an armrest of the predetermined object (see paragraphs 0026-0028).

In regarding to claim 10, Kunzler teaches an information processing device according to claim 2, wherein the output unit includes a display unit that displays a video (see paragraphs 0031).  

In regarding to claim 11, Kunzler teaches an information processing device according to claim 10, wherein the output control unit controls brightness of the video on a basis of a tilting angle in right and left directions of the predetermined object (see paragraphs 0031, 0038).  

In regarding to claim 12, Kunzler teaches an information processing device according to claim 10, wherein the output control unit controls a parallax of the video on a basis of a tilting angle in right and left directions of the predetermined object (see paragraphs 0018, 0034).  


In regarding to claim 13, Kunzler teaches an information processing device according to claim 10, wherein the output control unit controls a transition direction of the video on a basis of a tilting angle in right and left directions of the predetermined object (see paragraphs 0048).  
In regarding to claim 14, Kunzler teaches an information processing device according to claim 10, wherein the output control unit causes an effect image in accordance with an audio signal to be displayed (see paragraphs 0048).

In regarding to claim 15, Kunzler teaches an information processing device according to claim 14, wherein the output control unit causes the effect image to be changed in accordance with an analysis result of the audio signal (see paragraphs 0048).

In regarding to claim 18, Kunzler teaches an information processing device according to claim 1, wherein the displacement information acquisition unit acquires the displacement information corresponding to a change in a position in at least one of front and rear directions, right and left directions, or upward and downward directions of an upper surface of the predetermined object (see pelvis angle sensor may measure the vertical positions of the left and right seats 222L/R using a linear differential transformer, a linear optical encoder, or other position sensors and estimate the angle of the operator's pelvis from the difference in the vertical positions of the left and right seats 222L/R..-- paragraphs 0026-0028).  
 information processing device according to claim 18, wherein the output unit includes a display unit that is installed above the predetermined object and displays a video, and the output control unit controls the video in accordance with at least one of a front direction or a head position of the user estimated on a basis of the displacement information (see paragraphs 0031, 0038).

In regarding to claim 20, Kunzler teaches an information processing device according to claim 19, wherein the output control unit controls a display position of the video in accordance with at least one of the estimated front direction or head position of the user (see paragraphs 0031, 0038).

In regarding to claim 21, Kunzler teaches an information processing device according to claim 19, wherein the output control unit controls a direction of the video in accordance with at least one of the estimated front direction or head position of the user (see paragraphs 0031, 0038).  

In regarding to claim 22, Kunzler teaches an information processing device according to claim 5, wherein the output unit performs the predetermined output including a fourth output different from both the first output and the second output, the displacement information acquisition unit acquires the displacement information corresponding to vibration or oscillation of the predetermined portion, and the output control unit performs control such that the output unit performs the fourth output in accordance with the vibration or the oscillation (see paragraphs 0018).  
 information processing device according to claim 1, wherein the output unit includes a speaker that outputs an audio sound and the speaker is installed so that a straight line facing in a vibration direction of the speaker crosses the face of the user (see audio transducer 467 may be one of more loudspeakers or headphones..—paragraphs 0044).  

In regarding to claim 24, Kunzler teaches an information processing device according to claim 23, wherein the straight line facing in the vibration direction of the speaker is not obstructed between the speaker and the face of the user (see paragraph 0044).

Claims 25-26 list all similar elements of claim 1, but in method and a computer program form rather than device form.  Therefore, the supporting rationale of the rejection to claim 1applies equally as well to claims 25-26.
Allowable Subject Matter
Claims 16-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T TEKLE whose telephone number is (571)270-1117.  The examiner can normally be reached on Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL T TEKLE/Examiner, Art Unit 2481